                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GWENDOLYN WOODS,                                Case No. 3:15-cv-05666-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING LEAVE TO FILE
                                                 v.                                        MOTION FOR RECONSIDERATION
                                   9
                                                                                           AND DENYING THE MOTION
                                  10       CHARLES AUGUST, et al.,
                                                                                           Re: Dkt. No. 144
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                            BACKGROUND

                                  14           Plaintiff Gwendolyn Woods brings this action in response to the December 2, 2015 killing

                                  15   of her son Mario by San Francisco police officers Charles August, Nicholas Cuevas, Winson Seto,

                                  16   Antonio Santos, and Scott Phillips (collectively, “defendants”). On October 9, 2018, I granted in

                                  17   part and denied in defendants’ motion for summary judgment. Order Granting in Part and

                                  18   Denying in Part Defendants’ Motion for Summary Judgment (“Order”) [Dkt. No. 143]. I granted

                                  19   summary judgment on all the federal claims under section 1983 because the defendants were

                                  20   entitled to qualified immunity for the Fourth Amended claims and because the plaintiff had failed

                                  21   to defend the Fourteenth Amendment claims.1 I allowed plaintiff’s state law Bane Act and

                                  22   negligence claims to proceed because there remained genuine disputes of material fact regarding

                                  23   Woods’s conduct, the officers’ actions, and the applicability of state law immunity statutes.

                                  24           On October 30, 2018, defendants requested leave to file a motion for reconsideration of my

                                  25   Order pursuant to Civil Local Rule 7-9(b)(3). Motion for Reconsideration [Dkt. No. 144]. For the

                                  26   reasons set forth below, I GRANT their request for leave but DENY the motion for

                                  27

                                  28
                                       1
                                        I also granted summary judgment on the plaintiff’s Monell claims and dismissed the City and
                                       County of San Francisco as a defendant.
                                   1   reconsideration.

                                   2                                          LEGAL STANDARD

                                   3          Federal Rule of Civil Procedure 59(e) permits a district court to reconsider and amend a

                                   4   previous order under certain circumstances. A motion for reconsideration is appropriate if the

                                   5   court: “(1) is presented with newly discovered evidence, (2) committed clear error or the initial

                                   6   decision was manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch.

                                   7   Dist. No. 1J, Multnomah Cnty., Or. v. ACandS Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); accord

                                   8   Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009);

                                   9   Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). “There may also be

                                  10   other, highly unusual, circumstances warranting reconsideration.” Sch. Dist. No. 1J, 5 F.3d at

                                  11   1263. Reconsideration “offers an extraordinary remedy, to be used sparingly in the interests of

                                  12   finality and conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir.
Northern District of California
 United States District Court




                                  13   2003) (internal quotation marks omitted). Accordingly, a motion for reconsideration may not be

                                  14   used to raise evidence or argument for the first time that “could reasonably have been raised

                                  15   earlier in the litigation.” Marlyn, 571 F.3d at 880 (internal quotation marks omitted); see also

                                  16   Bhatnagar v. Surrendra Overseas Ltd., 52 F.3d 1220, 1231 (3d Cir. 1995) (“[R]eargument should

                                  17   not be used as a means to argue new facts or issues that inexcusably were not presented to the

                                  18   court in the matter previously decided.”) (internal quotation marks omitted).

                                  19                                              DISCUSSION

                                  20   I. THE RELATIONSHIP BETWEEN FEDERAL QUALIFIED IMMUNITY AND STATE

                                  21   STATUTORY IMMUNITY

                                  22          Defendants first argue that I erred by allowing plaintiff’s state law claims to proceed

                                  23   despite finding them entitled to qualified immunity for the federal claims. They argue that they

                                  24   are also entitled to state statutory immunity because it is “consistent” and “tied so closely together

                                  25   historically with” federal qualified immunity. Mot. 3. According to defendants, allowing officers

                                  26   to stand trial under state law renders qualified immunity “meaningless.” Id. at 7. Defendants

                                  27   conclude, “It is fundamentally unfair to make an officer face trial on state law where she is

                                  28   immune from suit on the federal claims when the protection afforded from the federal claims
                                                                                         2
                                   1   originated in the protection she seeks in state law.” Id.

                                   2          Defendants’ arguments are unpersuasive. Doctrines sharing the same origins can

                                   3   nonetheless develop into very different doctrines. The California Supreme Court “abolished the

                                   4   common law rules of governmental immunity from tort liability” more than 50 years ago, while

                                   5   the United States Supreme Court has decided many recent cases involving qualified immunity and

                                   6   greatly expanded the scope of the doctrine’s application. See Venegas v. Cty. of Los Angeles, 153

                                   7   Cal. App. 4th 1230, 1245 (2007); See Kisela v. Hughes, 138 S. Ct. 1148, 1152, 200 L. Ed. 2d 449

                                   8   (2018); White v. Pauly, 137 S. Ct. 548, 551 (2017); City & Cty. of San Francisco, Calif. v.

                                   9   Sheehan, 135 S. Ct. 1765, 1778 (2015); Ashcroft v. al-Kidd, 563 U.S. 731, 746 (2011).

                                  10   Defendants cite no case in which the California Supreme Court or a California court of appeal has

                                  11   held that state law immunity statutes rely on or are coextensive with federal qualified immunity.

                                  12   Cf. Reese v. Cty. of Sacramento, 888 F.3d 1030, 1040–41 (9th Cir. 2018) (“[Q]ualified immunity
Northern District of California
 United States District Court




                                  13   is not available for [Bane Act] claims.”); Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–

                                  14   09 (1941) (“The power reserved to the states under the Constitution to provide for the

                                  15   determination of controversies in their courts, may be restricted only by the action of Congress in

                                  16   conformity to the Judiciary Articles of the Constitution.”).

                                  17   II. SECTION 820.6

                                  18          Defendants further assert that I erred in concluding that they are not entitled as a matter of

                                  19   law to immunity under California Government Code section 820.6. Mot. 6–7. “If a public

                                  20   employee acts in good faith, without malice, and under the apparent authority of an enactment that

                                  21   is unconstitutional, invalid or inapplicable, he is not liable for an injury caused thereby except to

                                  22   the extent that he would have been liable had the enactment been constitutional, valid and

                                  23   applicable.” CAL. GOV’T CODE § 820.6. Defendants assert that they relied on California Penal

                                  24   Code sections 835a and 196 during their interactions with Woods, and that even if those codes do

                                  25   not apply,2 their “good faith” reliance means that they have immunity section 820.6. Mot. 6–7;

                                  26
                                  27
                                       2
                                         Despite defendants’ suggestion, I came to no conclusion as to the applicability of sections 196
                                       and 835a. See Mot. 7 (“In denying immunity to the defendant officers under sections 196 and
                                  28   835a, the Court necessarily found that these statutes were not applicable.”). Instead, I ruled that a
                                       jury would have to resolve disputed facts to determine whether defendants’ force was reasonable
                                                                                         3
                                   1          Defendants cite O’Toole, in which the court concluded that defendant officers were

                                   2   entitled to section 820.6 immunity as a matter of law because the evidence established that they

                                   3   acted in good faith and without malice. O’Toole v. Superior Court, 140 Cal. App. 4th 488, 505

                                   4   (2006). In that case, campus police asked non-student demonstrators to leave campus because

                                   5   they did not have a permit from the Student Affairs office as required by district policy. Id. at

                                   6   535–37. The undisputed facts showed that officers immediately informed the group of the permit

                                   7   requirement, directed members to the office where they could obtain one, and informed them that

                                   8   they were welcome to return to campus when they had done so. Id. The plaintiffs argued that the

                                   9   permit was an unconstitutional prior restraint on speech, and defendants asserted immunity under

                                  10   section 820.6. Id. at 500, 503–04.

                                  11          The O’Toole court concluded that “the undisputed facts show[ed] the defendant police

                                  12   officers acted in good faith and without malice under the apparent authority of the District’s
Northern District of California
 United States District Court




                                  13   permit policy.” Id. at 509. Under section 820.6, good faith “reflects a subjective intention to act

                                  14   under the authority of the governing enactment, and to enforce or comply with those rules,” while

                                  15   malice is “that attitude or state of mind which actuates the doing of an act for some improper or

                                  16   wrongful motive or purpose.” Id. at 505. There was no evidence to suggest that the officers had

                                  17   acted in anything other than good faith. See id. at 506.

                                  18          This case stands apart from O’Toole in several respects. Most importantly, a jury will have

                                  19   to resolve factual disputes, judge credibility, and otherwise weigh evidence in order to determine

                                  20   whether the defendants acted in good faith or with malice. By contrast, in O’Toole the officers’

                                  21   good faith reliance on the permit requirement was unquestionably established because they

                                  22   informed group members several times over that they could only demonstrate on campus with a

                                  23   permit. See O’Toole, 140 Cal. App. 4th at 535–37. Here, contrary to defendants’ assertions,3 there

                                  24

                                  25   under section 835 and to determine whether the killing was a justifiable homicide under section
                                       196. Order 18.
                                  26   3
                                         In support of their argument that “there is no evidence that the officers acted in bad faith in
                                  27   relying on the penal code provisions that allowed them to use force,” defendants rely on my
                                       finding that qualified immunity applies along with my grant of summary judgment on the
                                  28   plaintiff’s Fourteenth Amendment claim. See Mot. 6. But neither of these conclusions required a
                                       finding that there was no bad faith. In fact, I did analyze the Fourteenth Amendment claims
                                                                                           4
                                   1   is evidence that a reasonable jury could rely on to find that they acted with an improper motive or

                                   2   purpose. See id. at 505; Order 17 (“Videos show that officers significantly outnumbered Woods,

                                   3   who had neither brandished the knife nor made verbal threats, but rather made statements a fact

                                   4   finder could infer were suicidal. A jury could find that Woods was injured and moving slowly at

                                   5   the moment officers shot him.”).

                                   6   III. SECTION 821.6

                                   7          Finally, defendants criticize my refusal to find that California Government Code section

                                   8   821.6 immunizes to their conduct. Mot. 8–9. In my Order, I drew a distinction between officer

                                   9   activity pursuant to an investigation and officer conduct during an arrest and concluded that

                                  10   section 821.6 shields only the former. See Blankenhorn v. City of Orange, 485 F.3d 463, 488 (9th

                                  11   Cir. 2007) (concluding that section 821.6 did not immunize conduct that occurred during an arrest

                                  12   rather than an investigation); Chien Van Bui v. City & Cty. of San Francisco, 61 F. Supp. 3d 877,
Northern District of California
 United States District Court




                                  13   905 (N.D. Cal. 2014) (same) (reversed in part on other grounds); Via v. City of Fairfield, 833 F.

                                  14   Supp. 2d 1189, 1200 n. 9 (E.D. Cal. 2011) (“The immunity section 821.6 affords does not extend

                                  15   to causes of action based on an officer’s use of force during an arrest.”). Defendants present no

                                  16   case or fact to undermine that distinction.

                                  17                                             CONCLUSION

                                  18          For the foregoing reasons, defendants’ motion for reconsideration is DENIED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 8, 2018

                                  21

                                  22
                                                                                                   William H. Orrick
                                  23                                                               United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                       because the plaintiff had not addressed defendants’ arguments in her opposition. Order 15.
                                                                                       5
